Title: To James Madison from John Francis Mercer, 5 January 1801
From: Mercer, John Francis
To: Madison, James


My dear Sir
Baltimore Jany. 5. 1800 [1801]
I am at length able to say I have 350 dollars that I can pay you. I am at this moment under Execution to amt. of 2000$ & I have seldom been engaged for a less sum during the last 8 or 10 years, & never before coud I flatter myself that those difficulties woud find a certain period, this year certainly will close them, & free me from every species of embarrassment. Write me whether I shall enclose you the Bank Notes, or you may draw on Mr. Andrew Skinner Ennalls of Baltimore at 15 days sight for that sum & it will be paid, he will accept it & give me notice to send him the Money from West River.
We have involv’d ourselves in great embarrassment by voting uniformly for Burr. The de[s]perate views of party will leave no effort unattempted to dissapoint the Wishes of the republicans by rejecting Mr. Jefferson—& I fear they will suceed they are extremely sanguine here, it depends on Maryland, & altho’ Dent has intimated his wish for Jefferson, yet it is said he will obey instructions & such are now on the Carpet in his district—last night I was told that New Jursey & New York woud be for Burr. Indeed I have but little hopes, but from the prudence & decision of Burr himself—from him we shall hear decisively to Night. I expect he will be electted by the States but he must & ought to reseign. You have seen his letter to Genl. Smith. The Fœderals say they understand him, & it is all right, but ⟨sanity?⟩ to me it is unequivocal. It all amounts to this that we are too honest. With every wish for yr. happiness I am yr. freind & Serv.
John F. Mercer
